Citation Nr: 1025013	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-29 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1967 to October 
1975 and from August to November 1978.  

This matter is on appeal from the Cheyenne, Wyoming, Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

When resolving all doubt in the Veteran's favor, tinnitus began 
in service.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for tinnitus.  Under 
the relevant laws and regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. §§ 3.303(b) 
(2009).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The 
Board must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is against the 
claim, in which case service connection must be denied.  Gilbert 
v. Derwinksi, 1 Vet. App. 49 (1990).  

Tinnitus may be presumed to have been incurred in service if 
shown to have manifested to a compensable degree within one year 
after the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A review of the Veteran's service treatment records shows that 
upon enlistment into service in September 1967, his ears and 
eardrums were noted to be normal and no complaints of ringing 
were noted.  

After reviewing the evidence of record and when resolving doubt 
in the Veteran's favor, the Board finds that service connection 
for tinnitus is warranted.  At the outset, the Board notes that 
the Veteran is currently service connected for bilateral hearing 
loss, acknowledging acoustic trauma during service.  

The Board points out that the Veteran currently complains of 
tinnitus and that tinnitus is generally a subjective sensation 
that cannot be objectively identified.  In light of his 
subjective complaints, the Board finds that a current tinnitus 
disability is present.  

The record shows that the Veteran attributes his tinnitus to 
service.  In this regard, the Board notes that the DD-214 shows 
that he received a Combat Action Ribbon.  The Combat Action 
Ribbon is awarded to those who actively participated in ground 
combat.  He is competent to describe the nature and extent of his 
in-service noise exposure, which is consistent with his 
participation in combat.  See 38 C.F.R. § 3.159(a)(2).  
Therefore, the Board concedes in service exposure.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In this case, he is competent to report symptoms of tinnitus 
because this requires only personal knowledge as it comes to him 
through his senses and is a subjective sensation.  Layno, 6 Vet. 
App. at 470.  He has indicated that he experienced symptoms of 
tinnitus beginning in service.  As in service noise exposure has 
been conceded and as he is competent to testify to the ringing in 
his ears, the benefit of the doubt is afforded to the Veteran and 
service connection for tinnitus is warranted.  

The Board notes the July 2007 VA examination afforded to the 
Veteran, wherein the examiner noted that tinnitus could not be 
connected to service without mere speculation.  While the 
examiner noted that acoustic trauma was conceded in the medical 
record, he did not have the full record before him.  Since that 
examination, the Veteran has supplemented the record with his 
statements explaining his intermittent tinnitus.  The Board finds 
the VA examination to be inadequate and, thus, rejects the 
negative opinion.  

Therefore, affording the Veteran the benefit of the doubt, the 
evidence shows in service noise exposure, a current disability, 
and a continuity of symptomatology since service.  Service 
connection for tinnitus is granted.  

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
need not be further considered.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


